NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                JOSEPH JOHNSON,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

           2017-2569, 2018-1021, 2018-1091
               ______________________

    Appeals from the United States Court of Federal
Claims in No. 1:17-cv-00353-BAF, Senior Judge Bohdan
A. Futey.
                ______________________

              Decided: January 12, 2018
               ______________________

   JOSEPH JOHNSON, St. Louis, MO, pro se.

    AGATHA KOPROWSKI, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
PATRICIA M. MCCARTHY.
                ______________________

  Before MOORE, WALLACH, and STOLL, Circuit Judges.
2                                JOHNSON   v. UNITED STATES



PER CURIAM.
    Joseph Johnson appeals the U.S. Court of Federal
Claims’ (“Claims Court”) dismissal of his complaint for
lack of subject matter jurisdiction and denial of his mo-
tions for declaratory judgment. Because the Claims Court
did not err in dismissing the complaint or denying
Mr. Johnson’s motions, we affirm.
                      BACKGROUND
    On March 15, 2017, Mr. Johnson filed a complaint in
the Claims Court alleging several causes of action against
various federal and non-federal individuals and entities.
The government moved to dismiss the complaint for lack
of subject matter jurisdiction. The Claims Court granted
the motion. It concluded that it lacked jurisdiction over
the discernable allegations in Mr. Johnson’s complaint. It
concluded that all claims accruing before March 15, 2011
were barred by the six-year statute of limitations under
28 U.S.C. § 2501 and that it lacked jurisdiction over
claims against entities that are not the United States. It
concluded it lacked jurisdiction over Mr. Johnson’s tort
claims and claims relying on provisions that do not create
a right for money damages against the United States. It
concluded that it lacked jurisdiction over Mr. Johnson’s
state and common law claims, and that it lacked jurisdic-
tion over Mr. Johnson’s Civil Rights Act claims because
they must be brought in a federal district court.
    Mr. Johnson also moved for “Partial Declaratory
Judgment-Default.” The Claims Court denied the mo-
tions, holding that the government had timely moved to
dismiss before the May 15, 2017 deadline to respond to
Mr. Johnson’s complaint pursuant to RCFC 12(a)(1)(A).
   Mr. Johnson timely appealed. We have jurisdiction
pursuant to 28 U.S.C. § 1295(a)(3).
JOHNSON   v. UNITED STATES                                  3



                        DISCUSSION
    We review the Claims Court’s dismissal for lack of ju-
risdiction de novo and its fact findings for clear error.
Coast Prof’l, Inc. v. United States, 828 F.3d 1349, 1354
(Fed. Cir. 2016). Mr. Johnson bears the burden of estab-
lishing jurisdiction by a preponderance of the evidence.
Trusted Integration, Inc. v. United States, 659 F.3d 1159,
1163 (Fed. Cir. 2011). We accept his undisputed allega-
tions as true and draw all reasonable inferences in his
favor. Id. As Mr. Johnson is a pro se appellant, we
liberally construe his filings.     Erickson v. Pardus,
551 U.S. 89, 94 (2007).
    The jurisdiction of the Claims Court is set forth in the
Tucker Act, 28 U.S.C. § 1491(a), but it does not itself
create a right enforceable against the United States.
Alvarado Hosp., LLC v. Price, 868 F.3d 983, 991 (Fed. Cir.
2017). To establish Claims Court jurisdiction under the
Tucker Act, a plaintiff must identify a substantive law
that creates the right to money damages against the
United States. Id.
    The Claims Court properly dismissed Mr. Johnson’s
complaint for lack of jurisdiction. Mr. Johnson argues the
Claims Court erred by dismissing his complaint for failure
to allege a contract between him and the government
since his complaint alleges other actions that would grant
jurisdiction, such as “civil injury and Title III felony.” The
Claims Court, however, did not dismiss Mr. Johnson’s
complaint simply because it failed to identify a contract
between him and the government. It recognized that it
has jurisdiction over certain non-contract claims against
the United States and analyzed each of Mr. Johnson’s
allegations and concluded that it did not have jurisdiction
over any of his claims. It concluded, for example, it lacked
jurisdiction over Mr. Johnson’s criminal allegations
because they arise from statutes that do not create the
right to money damages against the United States. See
4                                 JOHNSON   v. UNITED STATES



Alvarado Hosp., 868 F.3d at 991. On appeal, Mr. Johnson
does not identify a money-mandating criminal statute
against the government that would establish jurisdiction.
Mr. Johnson also does not identify which civil injury gives
the Claims Court jurisdiction over his complaint. The
Claims Court did not err by dismissing his complaint
because Mr. Johnson failed to allege facts that would
establish jurisdiction.
    Mr. Johnson also argues the government defaulted on
April 3, 2017, when it failed to timely respond to his
motion filed on March 15, 2017. Claims Court Rule 55(a)
provides that the clerk must enter default if the party
“has failed to plead or otherwise defend.” The govern-
ment’s response to Mr. Johnson’s complaint, however, was
not due until May 15, 2017 under RCFC 12(a)(1)(A). The
government timely moved to dismiss on May 12, 2017,
and did not “fail[] to plead.” See RCFC 55(a). The Claims
Court did not err in finding the government did not de-
fault or in denying Mr. Johnson’s two motions for declara-
tory judgment.
   We have considered Mr. Johnson’s remaining argu-
ments and find them unpersuasive.
                       CONCLUSION
   For the foregoing reasons, the decision of the Claims
Court is affirmed.
                      AFFIRMED
                          COSTS
    No costs.